DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 contains allowable subject matter because Huang and Nealer do not teach wherein in response to the terminal device displaying an unlock screen and a user enabling the preset widget, the method further comprises: determining whether the preset widget has a multimedia file that has not been played completely; obtaining  a second poster corresponding to the multimedia file that has not been played completely in response to the preset widget having the multimedia file that has not been played completely; and setting  the second  poster as the wallpaper of the screen.
Claim 16 contains limitations similar to the one recited above in claim 3.  Therefore, claim 16 contains allowable subject matter for the same reasons given above in claim 3.
Claim 20 contains allowable subject matter because Huang, Nealer, and Anzures do not teach generate a response and display a corresponding wallpaper after detecting that the terminal device displays an unlock screen, wherein the corresponding wallpaper comprises a poster corresponding to a current multimedia file of a preset widget corresponding to the preset widget icon that has not been played completely


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


IV.	Claims 4-5 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 4 recites “obtaining a third poster based on the user preference; and setting the third poster as the wallpaper of the screen” in lines 6-9.  It is unclear what is meant by “third poster” because the claim does not earlier recite a second poster.  Therefore, the setting of the poster as the wallpaper of the screen is unclear.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 4, “obtaining a third poster based on the user preference; and setting the third poster as the wallpaper of the screen” as “obtaining a poster based on the user preference; and setting the poster as the wallpaper of the screen”.
Claim 5 recites “obtaining a third poster pushed to the terminal device…and setting the third poster as the wallpaper of the screen” in lines 2-7.  It is unclear what is meant by “third poster” because the claim does not earlier recite a second poster.  Therefore, the setting of the poster as the wallpaper 
For purposes of examination, the examiner will treat the following quotation from claim 5, “obtaining a third poster pushed to the terminal device…and setting the third poster as the wallpaper of the screen” as “obtaining a poster pushed to the terminal device…and setting the poster as the wallpaper of the screen”.
Claim 17 recites limitations similar to the ones recited above in claim 4.  Therefore, claim 17 is rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 4.
The following prior art rejection is based on the best possible interpretation of the claim language in light of the above rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
V.	Claims 1-2, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0061172 A1) in view of Nealer et al. (US 2013/0069962 A1).
Regarding claim 1 Huang teaches an automatic wallpaper setting method (see paragraph [0034] and Fig. 3 & Fig. 4,   When the user selects the music playing application the processing unit will cause the music playing application to pop out on the display with information including for example, a song title, an album title, and an album cover.  The information is obtained according to a song played the last time the user used the music playing application program.  This reads on an automatic wallpaper setting method) performed by a terminal device (electronic device) (see paragraphs [0022] and Fig. 4) comprising: displaying a preset widget on a screen of the terminal device (see paragraphs [0034] and Fig. 3 & Fig. 4, When the user selects the music playing application the processing unit will cause the music playing application to pop out on the display.  The music playing application includes controls for playing, going back to a previous song, and skipping to the next song.  This reads on displaying a preset widget on a screen of the terminal device); obtaining a poster (e.g. album cover) corresponding to a When the user selects the music playing application the processing unit will cause the music playing application to pop out on the display with information including for example, a song title, an album title, and an album cover.  The information is obtained according to a song played the last time the user used the music playing application program.  This reads on obtaining a poster corresponding to a current multimedia file; setting the poster as a wallpaper of the screen; and displaying the wallpaper on the screen).
Huang does not specifically teach obtaining the poster corresponding to the current multimedia file in response to the current multimedia file of the preset widget changing.
Nealer teaches obtaining the poster corresponding to the current multimedia file in response to the current multimedia file of the preset widget changing (see paragraph [0039], The background audio player provides wallpaper that relates to the current audio track being played.  The selection logic may retrieve an image of the artist from storage and display that content as the current wallpaper.  The audio player may change the wallpaper when desired, such as when the song changes.  This reads on obtaining the poster corresponding to the current multimedia file in response to the current multimedia file of the preset widget changing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make obtaining the poster correspond to the current multimedia file in Huang adapt to include obtaining the poster corresponding to the current multimedia file in response to the current multimedia file of the preset widget changing because Huang teaches an ability of the preset widget to change, for example by skipping to the next song (see Huang, paragraph [0034]), and obtaining the poster in response to that change, as suggested in Nealer, would allow for the music playing application to continually provide useful information according to user selection (see Huang, paragraph [0034] and Nealer, paragraphs [0003] & [0039]).
When the user selects the music playing application the processing unit will cause the music playing application to pop out on the display with information including for example, a song title, an album title, and an album cover.  The information is obtained according to a song played the last time the user used the music playing application program.  This reads on obtaining the poster corresponding to the current multimedia file).  Huang teaches an operation performed on a previous or next key of the preset widget (see paragraph [0034] and Fig. 4, the music playing application frame 400 includes controls for going back to a previous song, playing, and skipping to the next song and this reads on an operation performed on a previous or next key of the preset widget).
Huang does not specifically teach obtaining the poster in response to detecting an operation performed on the previous or next key.
Nealer teaches obtaining the poster corresponding to the current multimedia file in response to the current multimedia file of the preset widget changing to a new song (see paragraph [0039], The background audio player provides wallpaper that relates to the current audio track being played.  The selection logic may retrieve an image of the artist from storage and display that content as the current wallpaper.  The audio player may change the wallpaper when desired, such as when the song changes.  This reads on obtaining the poster corresponding to the current multimedia file in response to the current multimedia file of the preset widget changing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make obtaining the poster correspond to the current multimedia file in Huang adapt to include obtaining the poster corresponding to the current multimedia file in response to detecting an operation performed on the previous or next key because Huang teaches an operation performed on a previous or next key of the preset widget (see Huang, paragraph [0034]), and obtaining 
Regarding claim 6 Huang teaches wherein setting the first poster as the wallpaper of the screen comprises setting at least two first posters as the wallpaper of the screen, and wherein displaying the wallpaper on the screen of the terminal device comprises displaying portions of the at least two first posters as the wallpaper in a preset manner (see paragraph [0034] and Fig. 4, the music player frame 400 is displayed and includes information such as song title, an album title, and an album cover and this information including song/album title and album cover reads on wherein setting the first poster as the wallpaper of the screen comprises setting at least two first posters as the wallpaper of the screen, and wherein displaying the wallpaper on the screen of the terminal device comprises displaying portions of the at least two first posters as the wallpaper in a preset manner).
Regarding claim 7 Huang teaches wherein the displaying the portions of the at least two first posters as the wallpaper in the preset manner comprises at least one of the following: displaying each portion of the at least two first posters at a preset time interval; displaying the portions of the at least two first posters on the screen in a preset layout; displaying each portion of the at least two first posters in a preset sequence; or displaying the portions of the at least two first posters in a preset animation manner (see paragraph [0034] and Fig. 4, the music player frame 400 is displayed and includes information such as song title, an album title, and an album cover and this information including song/album title and album cover reads on wherein the displaying the portions of the at least two first posters as the wallpaper in the preset manner comprises at least one of the following: displaying the portions of the at least two first posters on the screen in a preset layout; displaying each portion of the at least two first posters in a preset sequence; or displaying the portions of the at least two first posters in a preset animation manner).
playing music reads on audio file and an album cover reads on wherein the poster is a least one of a cover of a music album corresponding to the audio file).
Regarding claim 14 Huang teaches a terminal device (see paragraph [0022] and Fig. 1, electronic device reads on terminal device), comprising: a display (110, Fig. 1) configured to: display an operation interface corresponding to a function provided by the terminal device, wherein the operation interface displays a preset widget; and display a specified wallpaper (see paragraph [0034] and Fig. 3 & Fig. 4, When the user selects the music playing application the processing unit will cause the music playing application to pop out on the display with information including for example, a song title, an album title, and an album cover.  The information is obtained according to a song played the last time the user used the music playing application program.  The music playing application includes controls for playing, going back to a previous song, and skipping to the next song.  This reads on displaying a preset widget on a screen of the terminal device display an operation interface corresponding to a function provided by the terminal device, wherein the operation interface displays a preset widget; and display a specified wallpaper); a memory (120, Fig. 1) configured to store a multimedia file and a wallpaper (see paragraphs [0024] & [0034] and Fig. 4, the information such as a song title, an album title, and an album cover is obtained by the processing unit from the storage unit and this reads on configured to store a multimedia file and a wallpaper); and a processor (130, Fig. 1) coupled the display and the memory (see paragraphs [0023] – [0025] and Fig. 1), wherein the processor is configured to: obtain a poster (e.g. album cover) corresponding to a current multimedia file; and set the poster as the wallpaper (see paragraph [0034] and Fig. 3 & Fig. 4, When the user selects the music playing application the processing unit will cause the music playing application to pop out on the display with information including for example, a song title, an album title, and an album cover.  The information is obtained according to a song played the last time the user used the music playing application program.  This reads on obtain a poster corresponding to a current multimedia file; and set the poster as a wallpaper of the screen).
Huang does not specifically teach obtain the poster corresponding to the current multimedia file in response to the current multimedia file of the preset widget changing.
Nealer teaches obtaining the poster corresponding to the current multimedia file in response to the current multimedia file of the preset widget changing (see paragraph [0039], The background audio player provides wallpaper that relates to the current audio track being played.  The selection logic may retrieve an image of the artist from storage and display that content as the current wallpaper.  The audio player may change the wallpaper when desired, such as when the song changes.  This reads on obtaining the poster corresponding to the current multimedia file in response to the current multimedia file of the preset widget changing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make obtaining the poster correspond to the current multimedia file in Huang adapt to include obtaining the poster corresponding to the current multimedia file in response to the current multimedia file of the preset widget changing because Huang teaches an ability of the preset widget to change, for example by skipping to the next song (see Huang, paragraph [0034]), and obtaining the poster in response to that change, as suggested in Nealer, would allow for the music playing application to continually provide useful information according to user selection (see Huang, paragraph [0034] and Nealer, paragraphs [0003] & [0039]).
Regarding claim 15 Huang and Nealer teach limitations as recite in claim 2 and therefore claim 15 is rejected for the same reasons given above.

VI.	Claims 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0061172 A1) in view of Nealer et al. (US 2013/0069962 A1) and Anzures et al. (US 2009/0007017 A1).
Regarding claim 4 Huang and Nealer teach the method according to claim 1 except for wherein 
in response to the terminal device being powered on or displaying an unlock screen, the method further comprises: determining a user preference based on historical playback data collected by the terminal device of the preset widget; obtaining a poster based on the user preference; and setting the poster as the wallpaper of the screen.
Anzures teaches wherein in response to the terminal device being powered on or displaying an unlock screen, the method further comprises: determining a user preference based on historical playback data collected by the terminal device of the preset widget; obtaining a poster based on the user preference; and setting the poster as the wallpaper of the screen (see paragraph [0412] and Fig. 17A – 17E, When the user unlocks the device an unlocked screen is displayed showing the music player playing music and displaying the same associated album cover art (1708, Figure 17C) that was displayed when the device was in a locked state (Figure 17A).  This indicates that the terminal device is able to: determine what was being played on the device in the locked screen state (determine user preference based on historical playback data); obtain the cover art associated with the song being played; and display the cover art in the unlocked screen.  This reads on wherein in response to the terminal device being powered on or displaying an unlock screen, the method further comprises: determining a user preference based on historical playback data collected by the terminal device of the preset widget; obtaining a poster based on the user preference; and setting the poster as the wallpaper of the screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Huang and Nealer combination adapt to include wherein in response to the terminal device being powered on or displaying an unlock screen, the method further comprises: 
Regarding claim 5 Huang and Nealer teach the method according to claim 1 including obtaining a poster pushed to the terminal device (see Nealer, paragraph [0039, retrieving an image of the artist from a remote data source reads on obtaining a poster pushed to the terminal device); determining that a user enables the preset widget in response to the terminal device being powered on or displaying a screen; and setting the poser as wallpaper of the screen (see Huang, paragraph [0034], When the user selects the music playing application the processing unit will cause the music playing application to pop out on the display with information including for example, a song title, an album title, and an album cover.  The information is obtained according to a song played the last time the user used the music playing application program.  The information is displayed on a screen that appears to be unlocked. This reads on determining that a user enables the preset widget in response to the terminal device being powered on or displaying a screen; and setting the poser as wallpaper of the screen) and except for determining that a user enables the preset widget in response to the terminal device being powered on or displaying an unlock screen.
Anzures teaches determining that a user enables the preset widget in response to the terminal device being powered on or displaying an unlock screen (see paragraph [0412] and Fig. 17A – 17E, when the user unlocks the device an unlocked screen is displayed showing the music player playing music and displaying associated album cover art and this reads on determining that a user enables the preset widget in response to the terminal device being powered on or displaying an unlock screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make obtaining the poster in the Huang and Nealer combination adapt to 
Regarding claim 17 Huang, Nealer, and Anzures teach limitations as recite in claim 4 and therefore claim 17 is rejected for the same reasons given above.

Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. Pub. No.: US 2013/0058019 A1 discloses a mobile terminal and method for providing user interface thereof including a music player displaying an album jacket image as wallpaper on the device display (see Lee, paragraphs [0174] – [0175] and Fig. 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
April 15, 2021